Citation Nr: 1626743	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-08 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from July 1973 to May 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 


FINDING OF FACT

The competent evidence does not demonstrate that the Veteran's currently diagnosed hypertension is attributable to the Veteran's active service or any incident of service. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Moreover, in the case of hypertension, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's June 1973 entrance examination is negative for any complaints or history of treatment relating to hypertension.  A blood pressure reading taken at the time of the June 1973 examination was 128/84.  There were no complaints, treatments, or diagnoses relating to hypertension on any of the Veteran's service treatment records.  On the March 1979 separation examination, no complaints or treatment relating to hypertension were reported.  The blood pressure reading on the March 1979 examination was 120/80. 

The Veteran asserts that he was evaluated at a VA Medical Center in 1979 for hypertension, within one year of his separation from service.  However, on an attempt to obtain these records, the VA Medical Center stated these records did not exist.  Post-service treatment records show that the Veteran was diagnosed with hypertension by VA in June 2010.  Following that diagnosis, the Veteran has received continued treatment for his hypertension. 

The Veteran was afforded a VA examination in November 2015 for the purpose of providing an opinion as to the nature and etiology of his hypertension condition.  The examiner maintained the diagnosis of hypertension based on the Veteran's history of diagnosis in June 2010 and continued treatment since then.  During the examination, the Veteran reported that he was diagnosed with hypertension in the late 1980s but that he did not begin to receive medication to control his hypertension until the 2000s.  After a clinical examination and a review of the claims file, the examiner opined that the Veteran's hypertension was "less likely than not" incurred in or caused by service.  In support thereof, the examiner referred to the lack of any elevated blood pressure readings at any period during service. 

Upon consideration of the evidence, the Board finds that service connection for hypertension is not warranted.  As discussed above, the Veteran's service treatment records are completely absent any complaints, diagnoses, or treatments related to hypertension.  The blood pressure reading on the March 1979 separation examination does not qualify as hypertension for VA purposes.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  Although the Veteran asserts that he was evaluated for hypertension at a VA Medical Center in 1979, after his separation from service, the VA Medical Center has stated that these records do not exist.  Moreover, the Veteran did not assert that hypertension was diagnosed during this post-service evaluation in 1979.  Accordingly, the probative evidence does not show hypertension in service or within one year of service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The November 2015 VA examiner's opinion is highly probative of the issue of whether the Veteran's currently diagnosed hypertension is related to his service.  This negative opinion is contradicted by no other evidence in the claims file other than the Veteran's general contention that his hypertension is related to service.  However, the Veteran's lay statements are not competent evidence to establish the etiology of his currently diagnosed hypertension.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As such, the fact remains that there is no competent evidence on file linking the Veteran's hypertension to his active duty service.  Because the preponderance of the 

probative evidence of record is against the Veteran's claim, service connection for hypertension is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hypertension is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


